Citation Nr: 0712992	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  05-23 601	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUES

1.  Entitlement to service connection for a chronic stomach 
condition.

2.  Entitlement to service connection for chronic neck pain 
with right shoulder numbness.

3.  Entitlement to service connection for a right arm 
condition, including as secondary to neck/right shoulder 
condition.

4.  Entitlement to service connection for a chronic low back 
condition with left leg numbness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
October 1969, and from January 1970 to July 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In July 2006 the veteran testified before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing in 
Nashville, Tennessee.  The transcript of that hearing is of 
record.

The issue of service connection for a chronic low back 
condition with left leg numbness is addressed in the REMAND 
portion of the decision below.


FINDINGS OF FACT

1.  Service medical records confirm the incurrence during 
service of the veteran's present chronic stomach condition.  

2.  The record contains no complaints of or treatment for a 
chronic neck condition with right shoulder numbness until 7 
years after the veteran's retirement from service; and no 
competent medical evidence that links this disorder to 
service.  

3.  The record contains no competent medical evidence of a 
current right arm disorder.


CONCLUSIONS OF LAW

1.  A chronic stomach disability was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131,5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  A chronic neck with right shoulder numbness disability 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2006).

3.  A chronic right arm disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Chronic stomach condition

The veteran seeks service connection for a chronic abdominal 
condition, which he says began during service.  During an 
August 2003 compensation and pension (C&P) examination he 
reported that he had self-medicated with Rolaids for years 
prior to his receipt of professional medical care for his 
stomach condition.

Service connection will be granted if it is shown that the 
veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303, 
3.304.  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d). 

Various service medical records (SMRs) document complaints of 
and treatment for crampy abdominal pain with 
vomiting/wretching.  In fact, SMR dated in May 1975 noted 
that stomach pains had been recurrent for the past month.  In 
addition, VA examination performed soon after the veteran's 
retirement in October 1988 documented his then complaints of 
stomach pain.  Medical records (including the August 2003 C&P 
examination) document current complaints of acid reflux and 
abdominal pain, diagnosed as gastrointestinal reflux disease.  

The evidence thus confirms that the veteran suffered from 
abdominal pain during service, and that he continues to 
suffer from acid reflux and abdominal pain.  The Board also 
finds credible the veteran's report as to continuity of 
symptomatology after service, particularly in light of his 
complaints of stomach pain during his October 1988 C&P 
examination.  38 C.F.R. § 3.303(b).  Accordingly, based on 
all of the evidence of a record, and in accordance with 38 
C.F.R. § 3.102, the Board finds that a grant of service 
connection for a chronic stomach condition is warranted.  38 
C.F.R. § 3.303(d).  

II.  Chronic neck/right shoulder condition 

Private medical records confirm current diagnoses of cervical 
disc disease and "some nonspecific, minimal, asymmetric 
activity in the right acromioclavicular joint;" however, 
service medical records contain no evidence of any complaints 
of or treatment for any neck or right shoulder problem.  SMRs 
do show that an x-ray was done in July 1970 after the 
veteran's fall "in a truck;" however, this was of the left 
shoulder.  Diagnosis was sprained deltoid.  SMRs contain no 
other evidence of either shoulder's injury or disease.  C&P 
examination done soon after the veteran's retirement in 
October 1988 also documented no complaints, and yielded no 
findings, of any neck or right shoulder problems.  In fact, 
the earliest record of any complaint of or treatment for 
treatment for neck or right shoulder complaint is around 
1995; more than 6 years after service.  

The record also contains no competent medical evidence that 
links the veteran's current neck and right shoulder 
complaints to service.  In fact, correspondence dated in July 
2004 from a private treating neurosurgeon advises that the 
veteran's treatment is for "a congenital cervical spine 
disease that appears to be somewhat progressive in nature."  
[emphasis added].  VA does not grant service connection for 
congenital disorders.  38 C.F.R. §§ 3.303(c), 4.9; see also 
VAOPGCPREC 82-90.  Although this physician opines that "it 
is certainly possible that it is linked to his service," the 
physician went on to state that "it would be very hard for 
me to know whether he had problems during his time in service 
and whether the problems were generated from his neck."  The 
Board finds this physician's use of the term "possible" to 
be too speculative to establish the required nexus for 
service connection.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999); see also Sawyer v. Derwinski, 1 Vet. App. 130, 135 
(1991).  Based on the medical evidence of record, service 
connection for chronic neck condition with right shoulder 
numbness must be denied.  38 C.F.R. § 3.303.  

III.  Right arm condition

The veteran also seeks service connection for right arm 
numbness to include as secondary to a neck/right shoulder 
condition.  The record contains absolutely no in-service or 
post-service evidence of a right arm condition.  In fact, the 
only mention of the veteran's right arm comes from medical 
records dated in 1995, which advise that "sensation was 
normal on the right, [and] strength was normal bilaterally."  
While the Board notes that the veteran is competent to report 
as to his symptoms, where, as here, the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  38 C.F.R. 
§ 3.159(a)(2); see Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In the absence of any competent medical evidence of 
a current right arm disorder, service connection on a direct 
basis must be denied.  38 C.F.R. § 3.303; see Brammer v. 
Derwinski,  3 Vet. App. 223 (1992).  Moreover, since service 
connection has not been granted for chronic neck/right 
shoulder disorder, service connection for right arm disorder 
as secondary to service-connected chronic neck/right shoulder 
disorder must also be denied.  38 C.F.R. § 3.310(a). 

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.159.  
Correspondence from the RO dated in July 2003, May 2005, and 
March 2006 satisfied the duty to notify provisions.  Although 
the veteran may not have been specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertains to the claims, the Board finds that 
he was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  The July 2003 letter 
advised him to notify VA of any additional information or 
evidence that he believed would support his claim, and that 
he must give enough information about his records so that VA 
could request them from the person or agency who has them.  
Thus, effectively notifying him to send any additional 
relevant information.  For these reasons, to decide the 
appeal would not be prejudicial error to the veteran. 

SMRs have been obtained and made a part of the file.  The 
veteran has also been accorded an examination in connection 
with the claim of service connection for a chronic stomach 
condition, and testified before the undersigned Veterans Law 
Judge at a Travel Board hearing.  

VA need not conduct an examination with respect to the claims 
for service connection for the chronic neck pain with right 
shoulder and the right arm condition decided herein because 
the information and evidence of record contains sufficient 
competent medical evidence to decide the claims.  38 C.F.R. § 
3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case.  The evidence does not 
show any current diagnosis of a right arm condition and no 
competent evidence of chronic neck/right shoulder condition 
in service or of a nexus between any such currently diagnosed 
disorder and service.  

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  Consequently, the Board finds that 
VA has met the duties to notify and assist as to the issue 
decided herein.  To the extent that VA has failed to fulfill 
any duty to notify or assist the veteran, the Board finds 
that error to be harmless.  


ORDER

Service connection for a chronic stomach disability is 
granted.

Service connection for a right arm condition is denied.

Service connection for a chronic neck condition with right 
shoulder numbness is denied.


REMAND

In addition to the foregoing, the veteran seeks service 
connection for a chronic low back condition with 
radiculopathy into the left leg.  According to the veteran, 
his back disorder stems from his service-connected bilateral 
pes planus.  Radiology testing confirms that he currently 
suffers from degenerative changes of the lower lumbar spine, 
and SMRs document an isolated report in 1976 of recurrent 
back pain.  Under the provisions of 38 C.F.R. § 3.159(c)(4), 
the veteran should therefore be scheduled for a compensation 
and pension examination with opinion.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  The RO should request the veteran to 
identify all health care providers who have 
treated him for his low back condition.  
Even if no additional sources of treatment 
records are identified, all relevant 
treatment records compiled by the VAMC 
patronized by the veteran should be 
obtained.  If no additional records exist 
the case file should be documented 
accordingly.

2.  The veteran should then be scheduled 
for an examination by an appropriate 
specialist regarding his claim for a 
chronic low back condition with left leg 
numbness.  The claims folder must be made 
available to, and reviewed by, the 
examiner.  All indicated tests should be 
performed, and all findings reported in 
detail.  The examiner is specifically 
requested to opine as to whether it is at 
least as likely as not that the veteran's 
back disorder began during service or is 
related to any incident thereof, including 
the veteran's service-connected bilateral 
pes planus.  A rationale for this opinion 
should be set forth in the report 
provided.

3.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


